         Case 1:19-cv-05523-SDG Document 118 Filed 04/15/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

   BERKELEY VENTURES II, LLC,

        Plaintiff,

   v.                                                   Case No.: 1:19-CV-05523-ODE

   SIONIC MOBILE CORPORATION and
   RONALD D. HERMAN

        Defendants.

                                 CERTIFICATE OF SERVICE

        I hereby certify that I have this day electronically filed the foregoing Responses to

Defendant Sionic Mobile’s Request for Admission to Plaintiff with the Clerk of Court using the

CM/ECF filing system, which will send email notification of such filing to counsel.

        This 15th day of April, 2021.


                                                           By: /s/ Jason B. Godwin
                                                           Jason B. Godwin, Esq.
                                                           Georgia Bar No. 142226

                                                           Godwin Law Group
                                                           Attorney for Plaintiff
                                                           3985 Steve Reynolds Boulevard
                                                           Building D
                                                           Norcross, Georgia 30093
                                                           770-448-9925
                                                           770-448-9958
                                                           jgodwin@godwinlawgroup.com
